

116 HR 5298 IH: Eviction Prevention Act of 2019
U.S. House of Representatives
2019-12-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5298IN THE HOUSE OF REPRESENTATIVESDecember 4, 2019Ms. DeLauro (for herself, Mr. Grijalva, Mr. Evans, Ms. Norton, Mr. Payne, Mr. Blumenauer, and Ms. Jackson Lee) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo authorize the Attorney General to make grants to States and localities to provide the right to
			 counsel in civil actions related to eviction, and for other purposes.
	
 1.Short titleThis Act may be cited as the Eviction Prevention Act of 2019. 2.Grants for States and units of general local government to provide access to counsel in civil actions related to eviction (a)AuthorizationThe Attorney General is authorized to make grants to States and units of general local government to provide eligible individuals access to counsel in civil actions related to eviction.
 (b)Use of fundsA State or unit of general local government that receives a grant under this section shall use such funds to hire attorneys in positions that are dedicated solely to providing counsel described in subsection (a).
 (c)ApplicationA State or unit of general local government seeking an application under this section shall submit an application to the Attorney General at such time, in such manner, and containing such information as the Attorney General may reasonably require, including—
 (1)the rate of eviction for that State or unit of general local government; (2)during the previous year, the number of individuals subject to eviction in that State or unit of general local government who were not represented by an attorney in eviction proceedings;
 (3)a plan for how the State or unit of general local government will use amounts from a grant under this section to increase access to counsel; and
 (4)the status with respect of the right to counsel in civil actions related to eviction in the State or unit of general local government and, if the State or unit of general local government does not have in effect laws providing a right to counsel, such evidence as the Attorney General may require that is sufficient to demonstrate that substantial progress has been made to enact laws providing such a right.
 (d)Amount of grantSubject to the availability of appropriations, a grant under this section shall be in an amount that is not less than $1,000,000, and which amount is determined based on—
 (1)the rate of eviction in the applicant State or unit of general local government, compared to the national average rate of eviction, as determined by the rates of eviction included with each application under subsection (c);
 (2)the plan submitted by the applicant State or unit of general local government in accordance with subsection (c)(3);
 (3)the status of right to counsel in applicant State or unit of general local government; and (4)during the previous year, the number of individuals subject to eviction in the applicant State or unit of general local government who were not represented by an attorney in eviction proceedings.
 (e)DefinitionsIn this section, the following definitions shall apply: (1)Access to counselThe term access to counsel means full representation by an attorney.
 (2)Eligible individualThe term eligible individual means an individual whose income is less than 125 percent of the Federal poverty level. (3)StateThe term State means the States of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands, Guam, the Virgin Islands, American Samoa, and any other territory or possession of the United States.
 (4)Unit of general local governmentThe term unit of general local government means any city, town, township, county, parish, village, or other general purpose political subdivision of a State.
 (5)Rate of evictionThe term rate of eviction means the number of judgments of eviction entered in that jurisdiction per capita during the previous fiscal year.
 (f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $125,000,000 for each of fiscal years 2021 through 2025.
			3.Grants for collection of eviction data
 (a)AuthorizationThe Attorney General is authorized to make grants to States and units of local government to collect and provide to the Attorney General eviction data described in subsection (b).
 (b)Eviction data describedThe eviction data described in this subsection is the eviction data for the applicable jurisdiction during the most recent 3 years, which shall include the 3-year eviction filing rate, number of eviction filings at a given property, the name of the current owner, the name of the lead plaintiff, the race of the lead plaintiff and defendant, the type of property (single-family residential, two-family residential, or multi-family residential), whether the unit’s rent was assisted or subsidized, the number of units, the nature of the eviction, the reason for eviction (including nonpayment of rent and breach of lease), the number of days the tenant is given to vacate, the status of representation of the lead plaintiff and defendant, the outcome of the eviction (including whether the tenant remains in possession, whether an order of eviction is officially placed on the record, whether the landlord is ordered to make repairs, and whether the landlord or tenant are ordered to pay any amount of money to the other), the date of any rescission of such eviction, and if an eviction was ordered, how many days from such order until termination of the lease.
 (c)Publication of dataThe Attorney General shall make the information reported under subsection (a) publicly available online.
 (d)Authorization of appropriationsThere is authorized to be appropriated $5,000,000 for each of fiscal years 2021 through 2025. 4.GAO studyNot later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall conduct a study and submit a report to Congress on evictions in the United States, including an analysis of ways in which the legal system fails to provide sufficient protections from eviction for tenants, the rate of representation of tenants and landlords, the effect of full representation on default rates, case outcomes, and eviction dockets as compared to cases where the tenant lacks representation or has pro se assistance, and the potential cost savings from providing representation.
		